Order entered July 26, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00210-CV

                           KIRK LAUNIUS, Appellant

                                         V.

        DIANA FLORES, IN HER OFFICIAL CAPACITY AS
         PRESIDING OFFICER, CHAIR OF TRUSTEES, OF
    DALLAS COUNTY COMMUNITY COLLEGE DISTRICT, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-08429

                                        ORDER

      Before the Court is the July 20, 2021 request of Brooke Wagner, Official
Court Reporter for County Court at Law No. 5, for an extension of time to file the
reporter’s record to August 23, 2021. This Court has given this appeal priority.
Accordingly, we GRANT the request only to the extent that we extend the
deadline to August 9, 2021.      We caution Ms. Wagner that further extension
requests will be strongly disfavored.

                                              /s/   ROBBIE PARTIDA-KIPNESS
                                                    JUSTICE